UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CHRISTIAN MORALES, et al.,

                              Plaintiffs,                 CIVIL ACTION NO.: 15 Civ. 6497 (SLC)

       against                                                               ORDER


BAREBURGER GROUP LLC, et al.,

                              Defendants.



SARAH L. CAVE, UNITED STATES MAGISTRATE JUDGE.

       The Court having conducted a telephone conference with the parties today, November

15, 2019, the parties are ORDERED to revise and refile their Settlement Agreement by Friday,

November 22, 2019. The revised agreement must: (1) detail the allocation of payments to each

Plaintiff by attaching and incorporating an allocation schedule, and (2) strike last sentence in

paragraph 5(g) containing the requirement that Plaintiffs “immediately notify” Defendants if

subpoenaed to testify concerning Defendants.

       SO ORDERED.


Dated: November 15, 2019
       New York, New York
                                                     ______________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge




                                                 1
